UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 HEARTLAND, INC. (Exact name of registrant as specified in its charter) Maryland 000-27045 36-4286069 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1005 N. 19th Street Middlesboro, KY40965 (Address of principal executive offices) (Zip Code) 606-248-7323 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of May 10, 2010, there were 36,353,648 shares of common stock, $0.001 par value per share, outstanding. 1 HEARTLAND, INC. FORM 10-Q TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS 09 ITEM 3. QUANTITATIVE AND QUALITATIVEDISCLOSURES ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 10 PART II. OTHER INFORMATION ITEM 1. - LEGAL PROCEEDINGS 11 ITEM 1A – RISK FACTORS ITEM 2. - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. - DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. – REMOVED AND RESERVED 11 ITEM 5. - OTHER INFORMATION 11 ITEM 6. - EXHIBITS 11 SIGNATURES 12 2 PARTI.FINANCIALINFORMATION ITEM 1. FINANCIAL STATEMENTS HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable - related parties Inventory Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net OTHER ASSETS Total assets $ $ 3 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - continued LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable $ $ Line of credit Current portion of notes payable Current portion of notes payable to related parties Other current liabilities Total current liabilities Notes payable, less current portion Notes payable to related parties, less current portion Other long-term liabilities Total liabilities STOCKHOLDERS’ EQUITY Common stock, $0.001 par value 100,000,000 shares authorized;36,353,648 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital – common stock Accumulated deficit ) ) Net stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended March 31, SALES $ $ Sales - related parties Cost of goods sold ) ) Gross profit OPERATING EXPENSES NET OPERATING LOSS ) ) Other expenses ) ) Interest expense - related parties ) ) LOSS BEFORE INCOME TAXES ) ) Federal and state income taxes Income taxes, current period ) ) Income tax benefit, deferred NET LOSS ) ) LESS: Preferred Dividends - ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) Net loss per share: Basic: $ ) $ ) Diluted: ) $ ) Weighted average shares outstanding Basic: Diluted: The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 HEARTLAND, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED Three Months Ended March 31, NET CASH PROVIDED BY OPERATING ACTIVITIES $ $ CASH FLOWS FROM INVESTING ACTIVITIES Net payments for property, plant and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from notes payable Net payments on notes payable to related parties ) ) NET CASH (USED IN) PROVIDED BY FINANING ACTIVITIES ) INCREASE IN CASH CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ Interest paid - related parties $ $ Income taxes paid $
